United States Court of Appeals
                     For the First Circuit
No. 15-2526

                              SAI,

                      Plaintiff, Appellant,

                               v.

    TRANSPORTATION SECURITY ADMINISTRATION; US DEPT. OF HOMELAND
  SECURITY; UNITED STATES; MASSACHUSETTS STATE POLICE, Troop F /
MAssport (MPD); MASSACHUSETTS PORT AUTHORITY; CITY OF BOSTON, in
both official and individual capacities; TRICIA TONGE-RILEY, TSA
   STSO; SHANNA KUKLA, TSA STSO; PAUL COLEMAN, MPD Officer; JOHN
     FERRAGAMO, TSA security manager; ALEX RANSOM, TSA Office of
 Intelligence (TSA-OI); WILLIAM EVANS, TSA incident monitor; JEH
      CHARLES JOHNSON, DHS Secretary; JOHN S. PISTOLE; FRANCINE
 KERNER; MEGAN H. MACK; TAMARA KESSLER; KIMBERLY WALTON; WILLIAM
   MCKENNEY; SEENA FOSTER; ZACHARY BROMER; JEREMY BUZZELL; ERIKA
                     LUCAS; UNKNOWN TSA COUNSEL,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS
          [Hon. William G. Young, U.S. District Judge]


                              Before
                       Howard, Chief Judge,
              Thompson and Kayatta, Circuit Judges.


     Patricia E. Roberts, Tillman J. Breckenridge and Bailey &
Glasser LLP, on brief for appellant.


                        December 7, 2016
        Per    Curiam.      Plaintiff-appellant    Sai   (identified       by   an

adopted mononym) seeks interlocutory review of a district court

decision denying him appointed counsel as a collateral order.

Sai's         allegations     against      the    Transportation         Security

Administration and other defendants include violation of federal

statutes prohibiting discriminatory treatment of disabled persons.

The statutory scheme specifically authorizes court appointment of

counsel.       See 42 U.S.C. §§ 2000a-3(a), 12188(a)(1).       However, the

mechanism is not funded, and it is subject to the district court's

broad discretion.           The difficulties in rationing the precious

resource of volunteer lawyer services have been long acknowledged.

See Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172 (2nd Cir.

1989)(addressing situation in which "volunteer lawyer panels of

the district courts are drowning in requests").

        We are aware of the circuit split on interlocutory review of

denials of appointed counsel as collateral orders.            See Ficken v.

Alvarez, 146 F.3d 978, 980-81 (D.C. Cir. 1998)(collecting cases).

We are also aware that some courts have distinguished refusals to

"request an attorney to represent any person unable to afford

counsel" under 28 U.S.C. § 1915(e) from refusals to "appoint an

attorney" for claimants under federal anti-discrimination statutes

"in such circumstances as the court may deem just."                Id.    In our

estimate, this distinction is prudent, and we do not begin with an

automatic assumption that appointment decisions under § 1915(e)

                                        - 2 -
and under federal anti-discrimination statutes belong in a single

category.       Nonetheless,     after      giving    the     matter     separate

consideration, we are persuaded that the factors we identified in

Appleby v. Meachum, 696 F.2d 145 (1983)(per curiam), for not

categorizing the denial of appointed counsel under 28 U.S.C.

§ 1915(e) as a collateral order logically also apply to denial of

appointed-counsel     requests    under     42    U.S.C.     §§ 2000a-3(a)      and

12188(a)(1).

       As a legal matter, an order denying appointment is inherently

non-final because it is subject to revision as the case develops,

however convinced or emphatic an individual judge appears to be at

a given time.     See Appleby, 696 F.2d at 147.             The federal courts

have    identified   several     considerations       (not    constituting       an

exhaustive list) relevant to decisions on appointment of counsel

for    anti-discrimination     claimants,        including    "the     merits    of

plaintiff's case, the plaintiff's ability to pay for private

counsel, his efforts to obtain a lawyer, the availability of

counsel, and the plaintiff's ability to gather the facts and deal

with the issues if unassisted by counsel."                 Cooper, 877 F.2d at

172-74; see also Castner v. Colo. Springs Cablevision, 979 F.2d
1417, 1420-21 (10th Cir. 1992) (identifying four factors most

relevant for purposes of deciding whether to appoint counsel in a

Title VII case:      "(1) plaintiff's ability to afford counsel; (2)

plaintiff's diligence in searching for counsel; [] (3) the merits

                                    - 3 -
of plaintiff's case . . . [and (4)] the plaintiff's capacity to

prepare and present the case without the aid of counsel").    These

considerations are not static, and would be subject to reevaluation

as a case proceeds after an initial denial of appointed counsel.

In the course of proceedings, the merits might well become clearer.

What a district court deems to be insufficient diligence might be

supplemented by a litigant's additional efforts to obtain counsel,

which could cast more light on the availability of counsel.     The

litigant's pro se capabilities might also become clearer as a case

advances.   We note that, in a disability-discrimination matter,

it can be especially important to evaluate and monitor with care

the effect a disability is having on the claimant's chances to

seek out and obtain representation, and to conduct litigation on

a pro se basis.     Reevaluation of one or more of the above-

summarized considerations in view of later developments could

alter a district court's treatment of an appointment request.   We

note that omitting the words "without prejudice" from an initial

denial would not prevent reassessment at a later date.          See

Appleby, 696 F.2d at 147.

     In addition to the possibility of reassessment, as a practical

matter, a wrongful denial of a request for appointed counsel should

not easily escape review after entry of final judgment.   "[I]f the

district court erred at the outset in denying appointed counsel,

its error would be presumptively prejudicial."   Id.   "[M]oreover,

                              - 4 -
. . . where appointive counsel is erroneously denied, a reviewing

court may relieve plaintiff of any untoward consequences of his

lack of counsel."   Id. at n.3.   Thus, while we decline at this

time to join those circuits treating a denial of appointed counsel

to an anti-discrimination claimant as an immediately reviewable

collateral order, we intimate no doubts about the reviewability of

such a denial in an appeal from a final judgment.     Further, we

emphasize that the presence in the record of a clear statement of

reasons bearing on the district court's exercise of its discretion

in matters of appointment, including discussion of any pertinent

factors from the non-exhaustive list set out above, may prove

crucial to this court's eventual review.    See Castner, 979 F.2d

at 1422-23 (remanding because record provided "no indication what

considerations underlie[d] th[e] decision [to deny appointment],

and the record d[id] not contain sufficient evidence from which

[the court of appeals] c[ould] make an independent determination

whether it was an abuse of discretion not to appoint counsel").

     For the reasons explained above, this interlocutory appeal is

dismissed.




                              - 5 -